Citation Nr: 0100314	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation benefits for a right eye 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1968.









The current appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The RO, in pertinent part, 
denied entitlement to compensation benefits for a right eye 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in August 1998 for further development and 
adjudicative action.

In May 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record discloses that the RO 
denied the appellant's claim on the basis that it was not 
well grounded.  In view of the new law the requirement that a 
claim be well grounded no longer applies.


The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub.L. 106-475 (Nov. 9, 2000); 114 Stat. 2096) (to be 
codified at 38 U.S.C.A. § 5103(a)).

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Id.

The law additionally provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. 107-475 (Nov. 9, 2000; 114 Stat. 2096) (to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  The law 
further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Id.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub.L. 106-475 (Nov. 
9, 2000; 114 Stat. 2096) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability' and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.



As was noted earlier, the Board remanded this case to the RO 
for further development and adjudicative action in August 
1998.  The remand directives consisted of obtaining 
additional medical evidence, and having the veteran examined 
with an opinion expressed as to whether he had sustained or 
acquired additional disability of his right eye due to a 
January VA intraocular lens implant.  

Additional medical evidence was obtained and the veteran was 
examined by VA; however, the VA examiner decided to leave to 
the RO the provision of a medical opinion as to whether the 
veteran suffered an aggravation of his right eye disability.  

This does not satisfy the Board's remand directives, and 
consequently constitutes a failure in the duty to assist the 
veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Board nor the RO are competent to supplement the 
record with their own unsubstantiated medical conclusions as 
to whether the veteran sustained additional disability of the 
right eye secondary to VA surgery performed in January 1996.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the veteran must again be afforded an 
ophthalmological examination to include a competent medical 
opinion referable to whether he sustained additional 
disability of the right eye due to the January 1996 VA 
surgery.

In view of the foregoing, the case is remanded to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his right eye.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special ophthalmological examination of 
the veteran by a medical specialist who 
has not previously treated or examined 
him, to include on a fee basis if 
necessary, for the purpose of 
ascertaining the nature and extent of 
severity of any additional right eye 
disability determined to have resulted 
from the January 1996 VA surgery.  

The claims file, associated VA medical 
treatment reports, and a separate copy of 
this remand must made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should address the following 
medical issues:




(a) What is the degree of medical 
probability that the appellant 
developed any identifiable additional 
right eye disability(ies) or 
aggravated any preexisting eye 
disabilities due to VA 
surgery/treatment in January 1996 
and/or thereafter, and if so, what is 
the correct diagnostic classification 
of the additional disability(ies) or 
preexisting disabilities aggravated 
by the January 1996 operative 
procedure?

(b) If the responses to the above 
inquiries are in the affirmative, the 
examiner should provide comments as 
to which specific components of the 
additional disability(ies) or 
aggravation of preexisting 
disability(ies) is/are due to VA 
surgery/treatment as opposed to other 
causes, including the "baseline" 
level of disability before VA 
surgery/treatment and any disability 
due to the natural progress of the 
disease or injury, or disability 
which is merely coincidental.  The 
examiner should express an opinion as 
to whether the quality of the 
veteran's vision is objectively shown 
to have become worse.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the RO should review the 
requested medical examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any necessary 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the claim of entitlement to 
compensation benefits for a right eye 
disability pursuant to the provisions of 
38 U.S.C.A. § 1151.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


